 


109 HR 1600 IH: Abandoned Mine Lands Reclamation Reform Act of 2005
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1600 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mrs. Cubin (for herself, Mr. Rahall, Mr. Shimkus, Mr. Costello, and Mr. Ney) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To amend the Surface Mining Control and Reclamation Act of 1977 to reauthorize and reform the Abandoned Mine Reclamation Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Abandoned Mine Lands Reclamation Reform Act of 2005. 
2.Amendments to surface mining Act 
(a)Amendments to Section 401 
(1)Section 401 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231) is amended as follows: 
(A)In subsection (c) by striking paragraphs (2) and (6) and redesignating paragraphs (3) through (13) in order as paragraphs (2) through (11). 
(B)In subsection (e)— 
(i)in the second sentence, by striking the needs of such fund and inserting achieving the purposes of the transfers under section 402(h); and 
(ii)in the third sentence, by inserting before the period the following: for the purpose of the transfers under section 402(h).. 
(2)Section 712(b) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1302(b)) is amended by striking section 401(c)(11) and inserting section 401(c)(9). 
(b)Amendments to Section 402Section 402 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232) is amended as follows: 
(1)In subsection (a)— 
(A)by striking 35 and inserting 28; 
(B)by striking 15 and inserting 12; and 
(C)by striking 10 cents and inserting 8 cents. 
(2)In subsection (b) by striking June 30, 2005 and all that follows through the end of the sentence and inserting September 30, 2020..  
(3)In subsection (g)(1)(D) by striking in any area under paragraph (2), (3), (4), or (5) and inserting under paragraph (5). 
(4)Subsection (g)(2) is amended to read as follows: 
 
(2)In making the grants referred to in paragraph (1)(C) and the grants referred to in paragraph (5), the Secretary shall ensure strict compliance by the States and Indian tribes with the priorities set forth in section 403(a) until a certification is made under section 411(a).. 
(5)In subsection (g)(3)— 
(A)in the matter preceding subparagraph (A) by striking paragraphs (2) and and inserting paragraph; 
(B)in subparagraph (A) by striking 401(c)(11) and inserting 401(c)(9); and 
(C)by adding at the end the following: 
 
(E)For the purpose of paragraph (8).. 
(6)In subsection (g)(5)— 
(A)by inserting (A) before the first sentence; 
(B)in the first sentence by striking 40 and inserting 60; 
(C)in the last sentence by striking Funds allocated or expended by the Secretary under paragraphs (2), (3), or (4), and inserting Funds made available under paragraph (3) or (4); and 
(D)by adding at the end the following: 
 
(B)Any amount that is reallocated and available under section 411(h)(3) shall be in addition to amounts that are allocated under subparagraph (A).. 
(7)Subsection (g)(6) is amended to read as follows: 
 
(6) 
(A)Any State with an approved abandoned mine reclamation program pursuant to section 405 may receive and retain, without regard to the 3-year limitation referred to in paragraph (1)(D), up to 10 percent of the total of the grants made annually to such State under paragraphs (1) and (5) if such amounts are deposited into an acid mine drainage abatement and treatment fund established under State law, from which amounts (together with all interest earned on such amounts) are expended by the State for the abatement of the causes and the treatment of the effects of acid mine drainage in a comprehensive manner within qualified hydrologic units affected by coal mining practices.  
(B)For the purposes of this paragraph, the term qualified hydrologic unit means a hydrologic unit— 
(i)in which the water quality has been significantly affected by acid mine drainage from coal mining practices in a manner that adversely impacts biological resources; and 
(ii)that contains lands and waters that are— 
(I)eligible pursuant to section 404 and include any of the priorities set forth in section 403(a); and 
(II)the subject of expenditures by the State from the forfeiture of bonds required under section 509 or from other States sources to abate and treat acid mine drainage.. 
(8)Subsection (g)(7) is amended to read as follows: 
 
(7)In complying with the priorities set forth in section 403(a), any State or Indian tribe may use amounts available in grants made annually to such State or tribe under paragraphs (1) and (5) for the reclamation of eligible lands and waters set forth in section 403(a)(3) prior to the completion of reclamation projects under paragraphs (1) and (2) of section 403(a) only if the expenditure of funds for such reclamation is done in conjunction with the expenditure of funds for reclamation projects under paragraphs (1) and (2) of section 403(a).. 
(9)Subsection (g)(8) is amended to read as follows: 
 
(8)In making the grants referred to in paragraph (1)(C), the Secretary, using amounts allocated to a State or Indian tribe under subparagraphs (A) or (B) of paragraph (1) or as necessary amounts available to the Secretary under paragraph (3), shall assure total grant awards of not less than $2,000,000 annually to each State and each Indian tribe. Notwithstanding any other provision of law, this paragraph applies to the State of Tennessee..  
(c)Amendments to Section 403Section 403 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(a)) is amended as follows: 
(1)In subsection (a)— 
(A)in paragraph (1) by striking general welfare,; 
(B)in paragraph (2) by striking health, safety, and general welfare and inserting health and safety, and inserting and after the semicolon at the end; 
(C)in paragraph (3) by striking the semicolon at the end and inserting a period; and 
(D)by striking paragraphs (4) and (5). 
(2)In subsection (b)— 
(A)by striking the heading and inserting Water Supply Restoration.—; and 
(B)in paragraph (1) by striking up to 30 percent of the. 
(3)In subsection (c) by inserting , subject to the approval of the Secretary, after amendments. 
(d)Amendment to Section 406Section 406(h) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1236(h)) is amended by striking Soil Conservation Service and inserting Natural Resources Conservation Service. 
(e)Further amendment to Section 406Section 406 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1236) is amended by adding at the end the following: 
 
(i)There is authorized to be appropriated to the Secretary of Agriculture, from amounts in the Treasury other than amounts in the fund, such sums as may be necessary to carry out this section.. 
(f)Amendment to Section 408Section 408(a) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1238) is amended by striking who owned the surface prior to May 2, 1977, and. 
(g)Amendments to Section 411Section 411 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a) is amended as follows: 
(1)In subsection (a) by inserting (1) before the first sentence, and by adding at the end the following: 
 
(2)The Secretary may, on the Secretary’s own volition, make the certification referred to in paragraph (1) on behalf of any State or Indian tribe referred to in paragraph (1) if on the basis of the inventory referred to in section 403(c) all reclamation projects relating to the priorities set forth in section 403(a) for eligible lands and water pursuant to section 404 in such State or tribe have been completed. The Secretary shall only make such certification after notice in the Federal Register and opportunity for public comment.. 
(2)By adding at the end the following: 
 
(h)State share for certain certified States 
(1) 
(A)From moneys referred to in subsection (a) of section 35 of the Mineral Leasing Act (30 U.S.C. 191(a)) that are paid into the Treasury after the date of the enactment of this subsection and that are not paid to States under section 35 of the Mineral Leasing Act or reserved as part of the reclamation fund under such section, the Secretary shall pay to each qualified State, on a proportional basis, an amount equal to the sum of the aggregate unappropriated amount allocated to such qualified State under section 402(g)(1)(A).  
(B)In this paragraph the term qualified State means a State for which a certification is made under subsection (a) and in which there are public domain lands available for leasing under the Mineral Leasing Act (30 U.S.C. 181 et seq.) 
(2)Payments to States under this subsection shall be made, without regard to any limitation in section 401(d), in the same manner as if paid under section 35 of the Mineral Leasing Act (30 U.S.C. 191) and concurrently with payments to States under that section. 
(3)The amount allocated to any State under section 402(g)(1)(A) that is paid to such State as a result of a payment under paragraph (1) of this subsection shall be reallocated and available for grants under section 402(g)(5).. 
(h)Extension of limitation on application of prohibition on issuance of permitSection 510(e) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1260(e)) is amended by striking 2004 and inserting 2020.  
3.Transfers of interest earned by abandoned mine reclamation fundSection 402(h) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)) is amended to read as follows: 
 
(h)Transfers of interest earned by fund 
(1)In generalThe Secretary shall, as of the beginning of each fiscal year beginning on or after October 1, 2005, and before making any allocation with respect to the fiscal year under subsection (g), use an amount not to exceed the amount of interest that the Secretary estimates will be earned and paid to the fund during the fiscal year to make the transfers described in paragraph (2). 
(2)Transfers describedThe transfers referred to in paragraph (1) are the following: 
(A)United Mine Workers of America Combined Benefit FundA transfer to the United Mine Workers of America Combined Benefit Fund, in an amount equal to the difference between— 
(i)the amount that the trustees of the Combined Benefit Fund estimate will be expended from the premium accounts maintained by the Combined Benefit Fund for the fiscal year of the fund in which the transfer is made; minus 
(ii)the amount the trustees of the Combined Benefit Fund estimate the Combined Benefit Fund will receive during such fiscal year in required health benefit premiums. 
(B)United Mine Workers of America 1992 Benefit PlanA transfer to the United Mine Workers of America 1992 Benefit Plan, in an amount equal to the difference between— 
(i)the amount that the trustees of the 1992 Benefit Plan estimate will be expended from the 1992 Benefit Plan during the next calendar year to provide the benefits required by the 1992 Benefit Plan on the date of enactment of this subparagraph; minus 
(ii)the amount that the trustees of the 1992 Benefit Plan estimate the 1992 Benefit Plan will receive during such calendar year in required monthly per beneficiary premiums, including the amount of any security provided to the 1992 Benefit Plan that is available for use in the provision of benefits. 
(C)Multiemployer Health Benefit PlanA transfer to the multiemployer health benefit plan established after July 20, 1992, by the parties that are the settlors of the 1992 Benefit Plan referred to in subparagraph (B), in an amount equal to the difference between— 
(i)the amount that the trustees of the multiemployer health benefit plan estimate will be expended from such plan during the next calendar year, to provide benefits no greater than those provided by such plan on the date of enactment of this subparagraph; minus 
(ii)the amount of income that such trustees estimate such plan will receive during such calendar year. 
(3)AdjustmentIf, for any fiscal year, the amount of a transfer under subparagraph (A), (B), or (C) of paragraph (2) is more or less than the amount required to be transferred under that subparagraph, the Secretary shall appropriately adjust the amount transferred under that subparagraph for the next fiscal year. 
(4)Additional amounts 
(A)Previously credited interestNotwithstanding any other provision of law, any interest credited to the fund that has not previously been transferred to the Combined Benefit Fund referred to in paragraph (2)(A) under this section shall be used— 
(i)to transfer to the Combined Benefit Fund such amounts as are estimated by the trustees of the Combined Benefit Fund to offset the amount of any deficit in net assets in the Combined Benefit Fund; and 
(ii)to the extent any such interest remains after the transfer under clause (i), to make the transfers described in subparagraphs (A), (B), and (C) of paragraph (2). 
(B)Previously allocated amountsAll amounts allocated under subsection (g)(2), including interest, before the date of enactment of this subparagraph for the program set forth under section 406, but not appropriated prior to such date, shall be available to the Secretary to make the transfers described in paragraph (2). 
(5)Limitations 
(A)Availability of funds for next fiscal yearThe Secretary may make transfers under subparagraphs (B) and (C) of paragraph (2) for a fiscal year only if the Secretary determines, using actuarial projections provided by the trustees of the Combined Benefit Fund referred to in paragraph (2)(A), that amounts will be available under paragraph (1), after such transfer, for the next fiscal year for making the transfer under paragraph (2)(A). 
(B)Rate of contributions of obligorsA transfer under paragraph (2)(C) shall not be made for a fiscal year unless the persons that are obligated to contribute to the plan referred to in paragraph (2)(C) on the date of the transfer are obligated to make such contributions at rates that are no less than those in effect on the date of enactment of this subparagraph. 
(C)Number of eligible beneficiariesTransfers under paragraph (2)(C) shall not exceed the amount required to provide benefits required by the plan referred to in paragraph (2)(C) to the number of eligible beneficiaries under such plan as of December 31, 2005.. 
4.Provisions relating to the implementation of this Act 
(a)Transition rules 
(1)Amounts allocated under section 402(g)(2) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(g)(2)) (excluding interest) prior to the date of enactment of this Act for the program set forth under section 406 of that Act (30 U.S.C. 1236), but not appropriated prior to such date, shall be available in fiscal year 2005 and thereafter for the transfers referred to in section 402(h) of such Act (30 U.S.C. 1232(h)), as amended by this Act, in the same manner as are other amounts available for such transfers. 
(2)Notwithstanding any other provision of law, interest credited to the fund established by section 401 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231) that is not transferred to the Combined Benefit Fund referred to in section 402(h) of such Act (30 U.S.C. 1232(h)), as amended by this Act, prior to the date of enactment of this Act shall be available in fiscal year 2005 and thereafter for the transfers referred to in section 402(h) of such Act (30 U.S.C. 1232(h)), as amended by this Act, in the same manner as are other amounts available for such transfers. 
(b)InventoryWithin one year after the date of enactment of this Act, the Secretary of the Interior shall complete a review of all additions made, pursuant to amendments offered by States and Indian tribes after December 31, 1998, to the inventory referred to in section 403(c) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233(c)) to ensure that such additions reflect eligible lands and waters pursuant to section 404 of such Act (30 U.S.C. 1234) that meet the priorities set forth in paragraphs (1) and (2) of section 403(a) of such Act (30 U.S.C. 1233(a) (1) and (2)), and are correctly identified pursuant to such priorities. Any lands or waters that were included in the inventory pursuant to the general welfare standard set forth in section 403(a) of such Act (30 U.S.C. 1233(a)) before the date of enactment of this Act that are determined in the review to no longer meet the criteria set forth in paragraphs (1) and (2) of section 403(a) of such Act, as amended by this Act, shall be removed from the inventory. 
 
